DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite the limitation "the filtration side".  There is insufficient antecedent basis for this limitation in the claims.  For the purposes of examination the examiner is interpreting claims 2-4 to recite “a filtration side”.  Appropriate correction is requested.
Claim 4 recites the limitation "the backbone" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the examiner is interpreting claim 4 to depend from claim 2.  Appropriate correction is requested.
Claim 7 recites the limitation "the pre-filtration side" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the examiner is interpreting claim 7 to recite “a pore ratio of a surface on a pre-filtration side”.  Appropriate correction is requested.
Claims 6 and 7 recite the limitation “wherein the porous hollow fiber membrane consists of at least two layers”.  It is unclear whether consisting of should limit the membrane to just two layers, or allows multiple layers greater than two.  For the purposes of examination the examiner is interpreting claims 6 and 7 to recite “comprising at least two layers” rather than consisting.  Appropriate correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Fujimura et al., US 2012/0125850 (Fujimura, IDS).
Regarding claims 1 and 5, Fujimura discloses a porous hollow fiber membrane made of a thermoplastic resin (abstract), wherein a membrane thickness is from 0.050-0.25 mm (¶ 0091), an inside diameter of the membrane is 0.75 mm or greater (¶ 0090), and the compressive strength of the fiber membrane is 0.30 MPa or more (see “compressive strength”, figs. 22-25).  Fujimura further discloses that the fiber membrane comprises a three dimensional network structure (figs. 5-6) and has a strength coefficient (K) equal to or greater than 1.7 utilizing the parameters above in the recited expression. 
Regarding claim 3, Fujimura discloses a porous hollow fiber membrane wherein a pore ratio of the surface on a filtration side is 32% or more (see “pore ratio of depressed part on outer surfaces”, figs. 22-25).
Regarding claim 4, Fujimura discloses a porous hollow fiber membrane wherein the thickness of the backbone (interconnecting columns between pores) forming a surface on the filtration side (fig. 14, ¶ 0033, 0206) is 0.20 µm or larger and 20 µm or smaller (see fig. 14).
Regarding claim 6, Fujimura discloses a porous hollow fiber membrane comprising at least two layers (¶ 0063).
Regarding claim 7, Fujimura discloses a porous hollow fiber membrane comprising at least two layers (¶ 0063), a pore ratio of a surface on a pre-filtration side is 32-60% (see “pore ratio of depressed part on outer surface”, figs. 22-25), and a pore size is 500 nm or smaller (see “average pore size”, figs. 22-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura.
Regarding claim 2, while Fujimura does not explicitly disclose the fiber membrane having a coefficient of variation in a thickness of a backbone forming a surface on a filtration side of 80% or less, it can be envisioned that the fiber membrane has such a property due to the uniformity in the thickness of the outside layer (¶ 0063) in addition to the uniformity of backbone material presented in figure 14, where variation between the greatest and smallest backbone measurement is minimal.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779